Citation Nr: 1712454	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-41 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder and/or a neurocognitive disorder, to include posttraumatic stress disorder and an unspecified neurocognitive disorder.

2.  Entitlement to service connection for an allergy disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for a bilateral hearing loss disability.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus were denied by the RO in the March 2014 Rating Decision.  The Veteran submitted a March 2014 Notice of Disagreement (NOD) and the RO has not issued a corresponding Statement of the Case (SOC).  The May 2015 and October 2015 SOC's of record do not address these issues.

Pursuant to the Court's finding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the Veteran's service connection claims for PTSD and a neurocognitive disorder as listed above.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Treatment Records

The Veteran's service treatment records (STRs) are not in the electronic file.  An August 2013 response to a request for the Veteran's STRs indicates that they are fire related and are not available.  However, the November 2014 rating decision and May 2015 Statement of the Case list service treatment records as evidence reviewed.  As a result, the RO should take appropriate steps to either obtain any service treatment records which may have been recovered subsequent to the August 2013 request, or acknowledge that the rating decision and SOC listing STRs as evidence was done in error.

Service Connection

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A  (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's main contention with respect to all issues on appeal is that they are secondary to two in-service lightning strikes.  The Veteran's reports of in-service lightning strikes have been consistent and the circumstances of the strikes are consistent with the Veteran's MOS and service in the Korean DMZ.  In August 2013, the Veteran submitted articles in which the authors discussed lightning strike injuries.  In November 2014, the representative submitted additional articles in which the authors address the behavioral consequences of lightning and electrical injuries.  In an April 2015 substantive appeal, the representative cited multiple internet sites maintained by the National Aeronautics and Space Administration and Centers for Disease Control, and four journal articles purporting to address the incidences and injuries sustained in lightning strikes.  The representative indicated that this material was attached to the substantive appeal, but it is not included in the electronic claims file. 

With respect to the Veteran's service connection claims for an allergy disorder, bilateral hip disorder, bilateral knee disorder, heart disorder, sleep disorder, and memory loss, he has not yet been afforded VA examinations to diagnose any such conditions and provide opinions regarding their etiology.  The Board finds that VA examinations and corresponding medical opinions are warranted.  See McLendon, supra.  

In rendering their opinions, the examiner(s) should specifically address the Veteran's contentions with respect to in-service lightning strikes and the medical literature regarding lightning strikes submitted by the Veteran.  The examiner(s) should do so regardless of whether STRs are obtained or whether obtained STRs mention a lightning strike.

Psychiatric and/or Neurocognitive disorder

With respect to the Veteran's claimed psychiatric disorder and neurocognitive disorder, the Board notes that a November 2011 VA clinician diagnosed mild cognitive impairment and possible early Alzheimer's Disease.  There was no mention of any aspect of military service and no opinion on the etiology.  A July 2014 VA examiner determined that the Veteran did not have a currently diagnosed psychiatric disorder.  The examiner determined that the Veteran has an unspecified neurocognitive disorder.  The examiner did not render an opinion regarding the etiology of this neurocognitive disorder.  As a result, the Board finds that a new examination is necessary in order to further clarify the diagnosis and provide an etiological opinion which addresses the in-service lightning strike.

Bilateral Hearing Loss and Tinnitus 

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus.  The RO denied service connection for a bilateral hearing loss disability and tinnitus in a March 2014 rating decision.  The Veteran submitted a March 2014 "Notice of Disagreement."  As such, the Veteran did submit an appropriate notice of disagreement (NOD) after the March 2014 rating decision denying service connection for a bilateral hearing loss disability and tinnitus.  An October 2015 SOC which addressed the other issues denied in the March 2014 rating decision does not address hearing loss or tinnitus.  As a SOC was not issued, the Board does not have jurisdiction over the issues and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain the Veteran's service treatment records and associate them with the claims files.  Document all steps to do so in the claims file.

If the Veteran's service treatment records are not available, please record this determination in a Formal Finding.

If the records are not available, please clarify the inconsistency between this finding and the reference to service treatment records as evidence reviewed in the November 2014 rating decision and May 2015 Statement of the Case.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Request from the Veteran and his representative copies of the cited treatises and internet articles that are not of record.  Associate any materials received with the claims file.

4.  Issue a Statement of the Case referable to the Veteran's service connection claim for a bilateral hearing loss disability and tinnitus.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

5.  Schedule the Veteran for VA examinations with an examiner(s) of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed allergy disorder, bilateral hip disorder, bilateral knee disorder, heart disorder, sleep disorder, and memory loss.

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the claims file and the clinical findings of the examination(s), the examiner is asked to provide a medical opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed condition is causally or etiologically related to the Veteran's service.

In rendering this opinion, the examiner should assume that the Veteran received a lightning strike as he described, specifically address the Veteran's contention that the strike cause caused chronic residuals or that his current disorders are etiologically related to an in-service lightning strike, and should address the medical literature submitted by the Veteran.  The examiner should do this regardless of whether service treatment records are obtained, and regardless of whether any service treatment records document a lightning strike.

The examiner(s) is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed conditions.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Schedule the Veteran for a VA psychiatric/cognitive examination with an examiner(s) of appropriate expertise.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric or neurocognitive disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria.  The examiner should also explain any discrepancies with previous findings in his treatment records.

b) If the Veteran is diagnosed with a psychiatric disorder or neurocognitive disorder, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's service.

In rendering this opinion, the examiner should assume that the Veteran received a lightning strike as he described, specifically address the Veteran's contention that the strike caused chronic residual and that his current disorders are etiologically related to an in-service lightning strike, and should address the medical literature submitted by the Veteran.  The examiner should do this regardless of whether service treatment records are obtained, and regardless of whether any service treatment records document a lightning strike.

The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed conditions.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




